DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021 has been entered.
The following non-final Office Action (“Action”) is in reply to the Response filed 5/26/2021 (“May Resp.”). In the May Resp., claims 1-20 are pending.
 
Response to Arguments and Amendments
Objections – Specification and Claims
The previously presented objections to the specification and claims are withdrawn in light of the claim amendments submitted with the May Resp.

35 U.S.C. § 112(a) or Section 112, First Paragraph, Claim Rejection
The previously presented section 112, first paragraph, (or AIA  section 112(a)) rejection of claim 12 is withdrawn in light of the amendment to claim 12.

Previously Indicated Allowable Subject Matter
The previously indicated allowable subject matter/claims are withdrawn in light of the claim amendments that necessitated the rejections and comments in this Action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Inventorship
As noted in the 35 U.S.C. § 102(e) rejections below, Figure 5 of the instant application, which supports the subject matter of claims 1-10 and 16-20 of the instant application, and Figure 5 of Brown (U.S. 2012/0047549), which is used to reject claims 1-10 and 16-20, are virtually identical, with the only difference being that Fig. 5 of Brown uses a mobile device server (MDS) and Figure 5 of the instant application uses a Plain Old Telephone Service (POTS) telephone. While Brown does not describe a POTS telephone, there is significant overlap with respect to the method of both figures. Moreover, independent claims 1 and 16 of the instant application do not necessarily limit the claimed “communication device” or “method” to a POTS telephone or MDS. For these reasons, there is a strong presumption that the inventors of Brown also invented the subject matter recited in claims 1-10 and 16-20. However, Brown’s inventive entity (i.e., applicant) does not overlap at all with the inventive entity (i.e., applicant) of the present application.1 Thus, there appears to be a question as to whether the inventorship of the instant application is correct in light of the current language in claims 1-10 and 16-20 and the disclosure of Brown.
Even so, a rejection under 35 U.S.C. § 102(f) is not appropriate at this time. See MPEP § 2137, “Where there is a published … patent [application publication] identifying the inventorship (MPEP § 715.01(a)) that discloses subject matter being claimed in an application undergoing examination, the designation of … inventorship does not raise a presumption of inventorship … with respect to the subject matter disclosed but not claimed in the patent [application publication] so as to justify a In re Katz, 687 F.2d 450, 455, 215 USPQ 14, 18 (CCPA 1982) (inquiry is appropriate to clarify any ambiguity created by an article regarding inventorship, and it is then incumbent upon the applicant to provide ‘a satisfactory showing that would lead to a reasonable conclusion that [inventor or at least one joint inventor] is the…inventor’ of the subject matter disclosed in the article and claimed in the application).”) Applicant is requested to evaluate and correct, if necessary, or establish the inventorship of the instant application in light of the current language of claims 1-10 and 16-20 and the disclosure of Brown.

Claim Interpretation
Claims 1 and 16, and thus also dependent claims 2-10 and 12-15, recite limitations that are given no patentable weight under a broadest reasonable interpretation of the claims because these limitations contain “claim language that suggests or makes optional but does not require steps to be performed, or … that does not limit a claim to a particular structure.” See MPEP § 2111.04.I.
Claim 1 recites, with emphasis:
A media processor, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: 
providing, to a communication device, information about media resources available on a wireless network including the media processor, a residential gateway and the communication device, the communication device including a web server application, wherein the web server application of the communication device is operative to communicate to a first internet protocol (IP) address associated with the residential gateway a first message to a remote server, the first message comprising an identifier of a software application of the communication device and a second IP address associated with the software application, and wherein the residential gateway is responsive to the first message to communicate a second message to the remote server, wherein communicating the second message comprises invoking the second IP address and including in the second message the first IP address;
…
enabling media communication services between the communication device and the media processor, wherein the communication device selects a media service based on caller identification information for an incoming call or an outgoing call of the communication device.

Under a broadest reasonable interpretation (see MPEP § 2111.01), claim 1 is directed to a “media processor” structurally defined as having “a processing system including a processor; and a memory that stores executable instructions,” and defined functionally such that when the instructions are “executed by the processing system” the claimed operations are performed. However, the claim does not require the “communication device” and “residential gateway” to make up any part of the “media processor.” Rather, these elements are recited as part of a network to which the “media processor” also belongs. Thus, the italicized features above defining the “communication device” or “residential gateway” (apart from those claim features in which the “media processor” interacts with these elements and further limits the functioning of the “media processor”) do not limit the claimed structure of the “media processor” and are not given any patentable weight.
Claim 16, under a broadest reasonable interpretation, is directed to a “method” comprised of various steps, each of which is either performed by “a first processing system” or “a second processing system”, except that the “enabling” step is not explicitly recited as performed by an entity. Claim 16 also recites “wherein the communication device selects a media service based on caller identification information for an incoming call or an outgoing call of the communication device.” However, this limitation is not written as an active step of “selecting”, thus, as discussed below with respect to the indefiniteness rejection, this creates ambiguity as to whether or not the “wherein” clause (i.e., the See also MPEP § 2111.04.I. As a result, for purposes of examination, and under a broadest reasonable interpretation, the “wherein” clause noted above for claim 16 will not be given patentable weight.
Unless otherwise noted in the rejections below, the limitations of claims 1 and 16 as noted above are not given patentable weight and thus are not required elements under a broadest reasonable interpretation of these claims, even if mapped to the cited prior art.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, under a broadest reasonable interpretation, is directed to a “method” comprised of various steps, each of which is either performed by “a first processing system” or “a second processing system”, except that the “enabling” step is not explicitly recited as performed by an entity. Claim 16 also recites “wherein the communication device selects a media service based on caller identification information for an incoming call or an outgoing call of the communication device.” However, this limitation is not written as an active step of “selecting.” As a result, it is unclear if the method includes the “selecting” step or not, and thus, claim 16 is indefinite for failing to particularly point out and 
Claims 17-20 are also rejected as indefinite if for no other reason than they depend from rejected claim 16.
Amending claim 16 to actively recite the “selecting” step of the “wherein” clause would resolve the issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-10 and 16-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Brown (U.S. 2012/0047549, which was previously cited).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).


Regarding claim 1, brown teaches:
A media processor, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Brown, Fig. 7, system 700 can be a media processor (see Fig. 6, media processor 606, ¶ 38), has a processor 702 and memory with instructions in any of 704, 706, 722, ¶¶ 51-54; see also Fig. 4, ¶¶ 30-35), comprising: 
providing, to a communication device (Brown, Fig. 6, mobile device server (MDS) 604 is a “communication device”, see also ¶ 36), information about media resources available on a wireless network (Brown, Fig. 5, step 504, ¶ 39, “Alternatively, or in combination, the web server application of the mobile device server 604 can transmit a broadcast message on the WiFi network requesting identification of the devices communicatively coupled to the WiFi network,” that is, the media processor 606 provides, in response to a request, information on available resources to MDS 604) [the network] including the media processor, a residential gateway and the communication device, the communication device including a web server application (Brown, Fig. 6, media processor 606, residential gateway 608, MDS 604 that has a “web server application” are part of a network, see also ¶¶ 36, 38), wherein the web server application of the communication device is operative to communicate to a first internet protocol (IP) address associated with the residential gateway a first message to a remote server (Brown, Fig. 5, step 506, ¶ 41, the residential gateway 608 must have an IP address to communicate, such as the URL (i.e., “first message”)), the first message comprising an identifier of a software application of the communication device and a second IP address associated (Brown, ¶¶ 41-42, the URL is or has an identifier of a specific software application and an IP address of the MDS 604, which is associated with the specific software application), and wherein the residential gateway is responsive to the first message to communicate a second message to the remote server, wherein communicating the second message comprises invoking the second IP address and including in the second message the first IP address (Brown, Fig. 5, step 508, ¶ 43); 
receiving, from the remote server, a third message to invoke the software application of the communication device according to the second IP address (Brown, Fig. 5, step 518, ¶ 45, another URL (“third”) message is sent from the server 612 to the media processor 606 to invoke the software application); 
invoking the software application of the communication device (Brown, Fig. 5, step 520, ¶ 46); 
initiating communication with the communication device (Brown, Fig. 5, step 522, ¶ 46); and 
enabling media communication services between the communication device and the media processor (Brown, Fig. 5, step 522, ¶ 46),
wherein the communication device selects a media service based on caller identification information for an incoming call or an outgoing call of the communication device (This limitation is given no patentable weight as discussed above.).

Regarding claim 16, Brown teaches:
 A method (Brown, Fig. 5, ¶¶ 36-49), comprising: 
providing, by a first processing system including a first processor, to a communication device, information about media resources available on a wireless network (Brown, Fig. 5, step 504, ¶ 39, “Alternatively, or in combination, the web server application of the mobile device server 604 can transmit a broadcast message on the WiFi network requesting identification of the devices communicatively coupled to the WiFi network,” that is, the media processor 606 (i.e., “a first processing system”) that includes a processor (see Fig. 7, processor 702, ¶¶ 51-54) provides, in response to a request, information on available resources of a network to mobile device server (MDS) 604 (i.e., “a communication device), see also ¶¶ 36, 38);
receiving, by a second processing system including a second processor, at a first internet protocol (IP) address associated with the second processing system, from a web server application of the communication device, a first message to a remote server, wherein the first message comprises an identifier of a software application of the communication device and a second IP address associated with the software application (Brown, Fig. 5, step 506, ¶¶ 41-42, the residential gateway 608 must have an IP address to communicate, such as the URL (i.e., “first message”), and the URL is or has an identifier of a specific software application and an IP address of the MDS 604, which is associated with the specific software application); 
communicating, by the second processing system, a second message to the remote server, wherein the communicating comprises invoking the second IP address and including in the second message the first IP address (Brown, Fig. 5, step 508, ¶ 43); 
receiving, by the first processing system, from the remote server, a third message to invoke the software application of the communication device according to the second IP address (Brown, Fig. 5, step 518, ¶ 45, another URL (“third”) message is sent from the server 612 to the media processor 606 to invoke the software application); 
invoking, by the first processing system, the software application of the communication device (Brown, Fig. 5, step 520, ¶ 46); 
receiving, by the first processing system, authentication information from the communication device (Brown, Fig. 5, step 524, ¶ 46); 
(Brown, Fig. 5, step 526, ¶ 46); 
initiating, by the first processing system, communication with the communication device and enabling media communications between the first processing system and the communication device (Brown, Fig. 5, step 522, ¶ 46), 
wherein the communication device selects a media service based on caller identification information for an incoming call or an outgoing call of the communication device (This limitation is given no patentable weight as discussed above.).

Regarding claim 2, which depends from claim 1, Brown further teaches that “the operations further comprise: before the initiating communication with the communication device, receiving authentication information from the communication device; and authenticating the communication device,” as claimed. Brown, Fig. 5, step 524, ¶ 46.

Regarding claims 3 and 17, which depend from claims 2 and 16, respectively, Brown further teaches that “the receiving authentication information from the communication device comprises: receiving a security key from the communication device,” as recited in claim 2, and “authenticating the communication device comprises receiving, by the first processing system, a security key from the communication device,” as recited in claim 17. Brown, ¶ 46.

Regarding claim 4, which depends from claim 3, Brown further teaches that “the receiving the security key from the communication device comprises receiving encrypted data, a public key infrastructure (PKI) key, a personal identification number (PIN), a login or a password, or a combination of these,” as claimed. Brown, ¶ 46.

Regarding claim 5, which depends from claim 3, Brown further teaches that “the operations further comprise: preventing the communication device from accessing network communication services based on the security key,” as claimed. Brown, ¶ 47.

Regarding claims 6 and 18, which depend from claims 1 and 16, respectively, Brown further teaches that “the operations further comprise: after the initiating communication with the communication device, enabling media communication services between the communication device and the media processor,” as recited in claim 6, and “after the initiating communication with the communication device, enabling, by the first processing system, media communication services between the communication device and the first processing system,” as recited in claim 18. Brown, Fig. 5, steps 522, 524, ¶ 46.

Regarding claim 7, which depends from claim 1, Brown further teaches that “the media communication services conform to a markup language,” as claimed. Brown, ¶ 47.

Regarding claims 8 and 19, which depend from claims 7 and 18, respectively, Brown further teaches that “the operations further comprise: exchanging, with the communication device, markup language instructions over a communication network; and providing, to the communication device, media services responsive to markup language instructions received from the communication device,” as recited in claim 8, and “exchanging, by the second processing system, with the communication device, markup language instructions over the wireless network; and providing, by the second processing system, to the communication device, media services responsive to markup language instructions received from the communication device,” as recited in claim 19. Brown, ¶ 47.

Regarding claim 9, which depends from claim 1, Brown further teaches that “the invoking the software application of the communication device causes the communication device to execute the software application and to establish an initial state of communication with the media processor,” as claimed. Brown, ¶ 46.

Regarding claims 10 and 20, which depend from claims 1 and 16, respectively, Brown further teaches that “the providing, to the communication device, the information about media resources available on the wireless network comprises providing the information to a mobile phone over a WiFi network of a premises,” as recited in claim 10, and “the initiating communication with the communication device comprises initiating, by the first processing system, communication with a mobile phone over the wireless network,” as recited in claim 20. Brown, ¶ 39; see also Figs. 3, 6, which show the MDS may be a mobile phone.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Brown in view of Underwood (U.S. 2008/0152110, which is newly cited), both of which are in the same field of residential mobile device communications as the claimed invention.
The applied reference to Brown has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a).2 See MPEP §§ 2146 et seq.

Regarding claim 11, Brown teaches:
(Brown, Fig. 7, system 700 can be a communication device (see Fig. 6, mobile device server 604, ¶ 36), has a processor 702 and memory with instructions in any of 704, 706, 722, ¶¶ 51-54; see also Fig. 4, ¶¶ 30-35), comprising: 
detecting media resources available on a wireless network (Brown, Fig. 5, step 504, ¶ 39, “Alternatively, or in combination, the web server application of the mobile device server 604 can transmit a broadcast message on the WiFi network requesting identification of the devices communicatively coupled to the WiFi network”);
presenting, on a user interface of the communication device, information about the media resources (Brown, ¶ 40); 
receiving an indication to initiate communication … from the communication device (Brown, Fig. 5, steps 518-522, ¶¶ 45-46);
initiating a web server application in the communications device responsive to receiving the indication to initiate the [communication] in the communication device (Brown, Fig. 5, step 520, ¶ 46);
transmitting, via the web server application, a message to a remote server by way of a gateway assigned to a first internet protocol (IP) address, wherein the message comprises an identifier of a software application of the communication device and a second IP address associated with the software application (Brown, Fig. 5, step 506, ¶¶ 41-42, the residential gateway 608 must have an IP address to communicate, such as the URL (i.e., “first message”), and the URL is or has an identifier of a specific software application and an IP address of the MDS 604, which is associated with the specific software application); 
initiating the software application to establish communication services between the communication device and a media processor (Brown, Fig. 5, step 520, ¶ 46, the software application is invoked to establish communications with the media processor 606); 
authenticating the communication device with the media processor, wherein the authenticating comprises communicating authentication data from the communication device to the media processor (Brown, Fig. 5, step 526, ¶ 46); and 
after the authenticating of the communication device, media communication between the communication device and the media processor is enabled (Brown, Fig. 5, step 522, ¶ 46).

Brown does not teach that the “communication from the communication device” is “an outgoing call,” as further claimed. Underwood remedies this and teaches that a communication device can interface with a set-top box (e.g., a “media processor”) and place an outgoing call to an external network in a system similar to that in Brown. See Underwood, Fig. 5, steps 501-511, ¶¶ 33-34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place an outgoing call, such as in Underwood, in the system of Brown to provide “an See id.

Regarding claim 12, which depends from claim 11, Brown further teaches “the communication device comprises a mobile phone,” as claimed. Brown, ¶ 39; see also Figs. 3, 6, which show the MDS may be a mobile phone.

Regarding claim 13, which depends from claim 11, Brown further teaches “the receiving the indication to initiate communication comprises detecting a manipulation of the user interface of the communication device to indicate the [communication],” as claimed. Brown, ¶ 40. Brown does not teach that the “communication” is “an outgoing call,” as further claimed. Underwood remedies this and teaches that a communication device can interface with a set-top box (e.g., a “media processor”) and place an outgoing call to an external network in a system similar to that in Brown. See Underwood, Fig. 5, steps 501-511, ¶¶ 33-34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place an outgoing call, such as in Underwood, in the system of Brown to provide “an integrated approach to obtaining voice, video and data services” in a system such as that in Brown. See id.

Regarding claim 14, which depends from claim 11, Brown further teaches “the detecting media resources available on the wireless network comprises requesting, by the communication device, information from a network device over the wireless network,” as claimed. Brown, Fig. 5, step 504, ¶ 39, “Alternatively, or in combination, the web server application of the mobile device server 604 can transmit a broadcast message on the WiFi network requesting identification of the devices communicatively coupled to the WiFi network,” that is, the media processor 606 provides, in response to a request, information on available resources to MDS 604.

Regarding claim 15, which depends from claim 11, Brown further teaches “the authenticating the communication device with the media processor comprises transmitting authentication data to the media processor,” as claimed. Brown, Fig. 5, step 524, ¶ 46.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2007/0263853, 2008/0120639, and 2012/0081502 each describe various residential communications inventions in which calls and emergency information are routed using home network devices, such as set-top boxes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “applicant” is used to refer the inventive entity since the instant application is considered a pre-AIA  application. See MPEP §§ 211.01.III., 605.02.
        2 Applicant has attempted to make a 103(c) statement to disqualify Brown in the May Resp. on pages 11-12. However, the statement is not proper. See MPEP § 2146.02.II for the full and complete statement needed to disqualify prior art under section 103(c).